DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 6 and 11, the limitation “a first clamp pathway and a second clamp pathway to move a clamp along the first clamp pathway and the second clamp pathway” in lines 2-3 of claim 6 and the analogous limitation in lines 4-5 of claim 11 render the claims unclear. The claims require the first clamp pathway and the second clamp pathway to move a clamp along both the first clamp pathway and the second clamp pathway. It is unclear how a single clamp can be moved by both the first clamp pathway and the second clamp pathway. Further this claimed limitation contradicts the disclosure where the first clamp pathway has a first clamp and the second clamp pathway has a 
Claims 7-10 depend from claim 6 and claims 12-15 depend from claim 11 and inherit this issue therefrom.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Johnson et al. (US PGPub 2018/0257404 A1).
As to claim 1, Johnson et al. teaches a system (figures 1 and 8), comprising:
a media pathway (one end is shown in figures 8A-8D, the media pathway is considered to extend along the puller tracks 120 corresponding to the path of the media 19) to transport a media into a stacking region (194; paragraph [0040]); 

a registration surface (192 or Y registration walls in figures 8A-8D) positioned between an edge of the media pathway and the clamp pathway (see figures 8A-8D).
As to claim 2, Johnson et al. teaches wherein the clamp pathway is located between a centerline of the media pathway and the edge of the media pathway (each of 120 are offset slightly from the center of the pathway the media can take while gripped by 140 and the edge of that media pathway).
As to claim 3, Johnson et al. teaches wherein the clamp pathway is parallel to the media pathway (see figures 8A-8D).
As to claim 4, Johnson et al. teaches wherein the registration surface is coupled to the clamp pathway (figures 8A-8D, where the registration surface 192 or Y Registration Walls and the clamp pathway represented by one of 120 are considered to be coupled together through the mounting of each to the unpictured machine frame that keeps each element of the overall machine in the desired location).
As to claim 5, Johnson et al. teaches wherein a leading edge of the media is transported from a first end of the media path to the second end of the media path (paragraphs [0036]-[0038]), and wherein the registration surface is positioned at the second end of the media pathway (figures 2 and 8A-8D).
As to claim 6, Johnson et al. teaches a finisher device (note that the finisher device is considered to be an intended use of the device claimed as no structure 
a first clamp pathway and a second clamp pathway (two 120 are the first and second clamp pathways) to move a clamp along the first clamp pathway and the second clamp pathway (the two 140 are moved by the two 120, paragraphs [0036]-[0038]);
a first registration surface (first of the Y Registration Walls) positioned between the first clamp pathway and a first edge of a media pathway (see figures 8A-8D); and
a second registration surface (second of the Y Registration Walls) positioned between the second clamp pathway and a second edge of the media pathway (see figures 8A-8D).
As to claim 7, Johnson et al. teaches wherein a first half of the media pathway is separated from a second half of the media pathway along a centerline of the media pathway, and wherein the first clamp pathway and the first registration surface are included in the first half of the media pathway (see the marked up figure 8A below).

    PNG
    media_image1.png
    403
    655
    media_image1.png
    Greyscale

As to claim 8, Johnson et al. teaches wherein the second clamp pathway is located closer to the second edge of the media pathway than to the first edge of the media pathway (see figures 8A-8D).
As to claim 9, Johnson et al. teaches wherein the first clamp pathway and the second clamp pathway are symmetrical to one another with respect to a centerline of the media pathway (see marked up version of figure 8A above and figures 8A-8D).

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hayashi et al. (US PGPub 2007/0108690 A1).
As to claim 1, Hayashi et al. teaches a system (figures 1-2), comprising:
a media pathway (comprising 11 and the path designated by L in figure 3) to transport a media into a stacking region (7; see figures 11-15); 
a clamp pathway (at least the pathway of one of 5a in rotation along the path designated by L in figure 3) to move a clamp (5a; paragraph [0045]) along the clamp pathway (figures 11-15); and 
a registration surface (8) positioned between an edge of the media pathway and the clamp pathway (figure 2).
As to claim 2, Hayashi et al. teaches wherein the clamp pathway is located between a centerline of the media pathway and the edge of the media pathway (see figures 3-4, where the centerline of the media pathway is considered to be at or about the location of 12c).
As to claim 3, Hayashi et al. teaches wherein the clamp pathway is parallel to the media pathway (see figures 11-15 where the pathways occupy the same arc and therefore are considered to be parallel and collocated at any given location).
As to claim 4, Hayashi et al. teaches wherein the registration surface is coupled to the clamp pathway (figures 3-4; where the registration surface 8 and the clamp pathway represented by one of 5 are considered to be coupled together through the mounting of each to the machine frame that keeps each element of the overall machine in the desired location).
As to claim 5, Hayashi et al. teaches wherein a leading edge of the media is transported from a first end of the media path to the second end of the media path, and wherein the registration surface is positioned at the second end of the media pathway (figures 11-15 and 3).
As to claim 6, Hayashi et al. teaches a finisher device (1), comprising:
a first clamp pathway (one of 5a at least along the path designated by L in figure 3) and a second clamp pathway (the other of 5a at least along the path designated by L in figure 3) to move a clamp (5a) along the first clamp pathway and the second clamp pathway (see figures 11-15);
a first registration surface (8 associated with the one of 5a) positioned between the first clamp pathway and a first edge of a media pathway (see figure 4, where the larger prong of 8 is between the associated 5a and the nearer edge of the media pathway); and
a second registration surface (8 associated with the other of 5a) positioned between the second clamp pathway and a second edge of the media pathway (see 
As to claim 7, Hayashi et al. teaches wherein a first half of the media pathway is separated from a second half of the media pathway along a centerline (considered to correspond to the location of 12c) of the media pathway (see figure 4), and wherein the first clamp pathway and the first registration surface are included in the first half of the media pathway (see figure 4 where each half of the media pathway includes a clamp pathway 5 and a registration surface 8).
As to claim 8, Hayashi et al. teaches wherein the second clamp pathway (the other of 5) is located closer to the second edge of the media pathway than to the first edge of the media pathway (see figure 4).
As to claim 9, Hayashi et al. teaches wherein the first clamp pathway and the second clamp pathway are symmetrical to one another with respect to a centerline of the media pathway (see figure 4 where the centerline is considered to correspond to the location of 12c).
As to claim 10, Hayashi et al. teaches comprising a third registration surface and a fourth registration surface (the smaller surfaces of 8 shown in figure 4) positioned between the first clamp pathway and the second clamp pathway (see figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US PGPub 2018/0257404 A1) in view of Shelhart et al. (US PGPub 2015/0166277 A1).
As to claim 11, Johnson et al. teaches a printing device (figures 1 and 8), comprising:
a media pathway (one end is shown in figures 8A-8D, the media pathway is considered to extend along the puller tracks 120 corresponding to the path of the media 19) to transport a media from a first end of the media pathway to a second end of the media pathway (paragraph [0040]);
a first rail and a second rail (two 120 are the first and second rails) to move a clamp (140) along the first rail and the second rail (paragraph [0036]-[0037]);
a first set of registration surfaces positioned at the first rail (one of 192 or Y registration walls in figures 8A-8D), at least one of the first set of registration surfaces positioned between a first edge of the media pathway and the first rail (see figures 8A-8D); and
a second set of registration surfaces (second of the Y Registration Walls) positioned at the second rail, at least one of the second set of registration surfaces positioned between a second edge of the media pathway and the second rail (see figures 8A-8D).
Johnson et al. does not explicitly teach the first set of registration surfaces positioned on the first rail and the second set of registration surfaces positioned at the second rail.

It would have been obvious to one skilled in the art before the effective filing date to modify Johnson et al. to have the first set of registration surfaces positioned on the first rail and the second set of registration surfaces positioned at the second rail as taught by Shelhart et al. because it would further ensure the registration between the registration surfaces and the rails in a well known manner and with predictable results.
As to claim 12, Johnson et al. teaches wherein the first set of registration surfaces are positioned closer to the first edge of the media pathway than to the second edge of the media pathway (see figures 8A-8D).
As to claim 13, Johnson et al. teaches wherein the first set of registration surfaces are coupled to the first rail and the second set of registration surfaces are coupled to the second rail (figures 8A-8D, where the registration surface 192 or Y Registration Walls and the clamp rails represented by 120 are considered to be coupled together through the mounting of each to the unpictured machine frame that keeps each element of the overall machine in the desired location).
As to claim 14, Johnson et al. teaches wherein the first set of registration surfaces and the second set of registration surfaces are aligned along an end of the media pathway (see figures 8A-8D).


Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US PGPub 2007/0108690 A1) in view of Meyerhans et al. (US PGPub 2017/0008720 A1) and Shelhart et al. (US PGPub 2015/0166277 A1).
As to claim 11, Hayashi et al. teaches a printing device (figure 1), comprising:
a media pathway (comprising 11 and the path designated by L in figure 3) to transport a media from a first end of the media pathway to a second end of the media pathway (7; see figures 11-15);
a first means and a second means to move a clamp along the first means and the second means (see 5c and figures 11-18);
a first set of registration surfaces (8 associated with the one of 5a) positioned at the first means, at least one of the first set of registration surfaces positioned between a first edge of the media pathway and the first means (see figure 4, where the larger prong of 8 is between the associated 5a and the nearer edge of the media pathway); and
a second set of registration surfaces (8 associated with the other of 5a) positioned at the second means, at least one of the second set of registration surfaces positioned between a second edge of the media pathway and the second means (see figure 4, where the larger prong of 8 is between the associated 5a and the nearer edge of the media pathway).
Hayashi et al. does not teach the first means is a first rail and the second means is a second rail.

It would have been obvious to one skilled in the art before the effective filing date to modify Hayashi et al. to have the first means is a first rail and the second means is a second rail as suggested by Meyerhans et al. because it is a well known structure for moving a sheet or sheets in an arc from a feed in location to a stack location (see figure 2) with predictable results.
Hayashi et al. as modified does not explicitly teach the first set of registration surfaces positioned on the first rail and the second set of registration surfaces positioned at the second rail.
Shelhart et al. teaches a set of registration surfaces positioned on the rail (figures 1-5 and paragraph [0041]; note that it is considered that one skilled in the art would make the modification taught by Shelhart et al. to both of the rails taught by Hayashi et al. as modified).
It would have been obvious to one skilled in the art before the effective filing date to modify Hayashi et al. as modified to have the first set of registration surfaces positioned on the first rail and the second set of registration surfaces positioned at the second rail as taught by Shelhart et al. because it would further ensure the registration between the registration surfaces and the rails in a well known manner and with predictable results.
As to claim 12, Hayashi et al. teaches wherein the first set of registration surfaces are positioned closer to the first edge of the media pathway than to the second edge of the media pathway (see figure see figure 4).
As to claim 13, Hayashi et al. as modified teaches wherein the first set of registration surfaces are coupled to the first rail and the second set of registration surfaces are coupled to the second rail (figures 3-4 of Hayashi et al., where the registration surface 8 and the clamp pathway represented by one of 5 are considered to be coupled together through the mounting of each to the machine frame that keeps each element of the overall machine in the desired location, and figures 1-5 and paragraph [0041] of Selhart et al.).
As to claim 14, Hayashi et al. teaches wherein the first set of registration surfaces and the second set of registration surfaces are aligned along an end of the media pathway (figures 3-4).
As to claim 15, Hayashi et al. as modified (citations to Hayashi et al. unless otherwise indicated) teaches wherein:
at least one of the first set of registration surfaces (the smaller surfaces of one of 8 shown in figure 4) is positioned between the first rail and the second rail (see figure 4; where in combination both of 5 have a rail guide structure); and
at least one of the second set of registration surfaces(the smaller surfaces of the other of 8 shown in figure 4) is positioned between the first rail and the second rail (see figure 4; where in combination both of 5 have a rail guide structure).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takashima (8,967,610), Naramore et al. (5,409,202), and Evangelista et al. (5,114,135) teach sheet conveyance and stacking devices with similarities to the disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER BAHLS/Primary Examiner, Art Unit 2853